EXAMINER’S AMENDMENT

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
General authorization for this Examiner’s amendment was given in an interview with Paul Lewis (Reg. No. 43,368) on 11 March 2022.
The application has been amended as follows: 
Please amend the following claims:
15. (currently amended) A system comprising:
a main girder of a crane, comprising at least two longitudinal main girder parts to be connected to each other by ends thereof, each of the at least two longitudinal main girder parts having a central web which comprises at least one web plate, a longitudinal upper flange or top plate arranged to a top part of the central web and a longitudinal lower flange arranged to a bottom part of the central web, the longitudinal lower flange protruding from the central web to both sides thereof, the main girder being configured to be supported by the ends without intermediate supports between the ends; and
a splice joint configured to connect the at least two longitudinal main girder parts, wherein the splice joint comprises:
formed from a plate material, the tongue-and-groove joint receiving shear forces of the splice joint, the tongue-and-groove joint in each case comprising a tongue fixed to the central web of a first main girder part of the at least two longitudinal main girder parts to be joined, and a C-shaped groove fixed to the central web of a second main girder part of the at least two longitudinal main girder parts to be joined; and
a lower flange joint receiving bending forces of the splice joint,
wherein the tongue-and-groove joints on opposite outer sides of the web are arranged reversed in relation to each other, and wherein the tongues and grooves are located on opposite sides of the web in reverse relation to each other, and
wherein [[the]] shapes of the tongues and grooves allow fitting beside each other in an axial direction, the longitudinal sides of the male and female surfaces of the tongues and grooves being positioned in a butt joint such that an axial setting is provided by a linear motion.

16. (previously presented) The system as claimed in claim 15, wherein the groove has a substantially rectangular recess cutout, and the tongue has a coupling area whose shape matches the recess cutout and fits the cutout recess with a predefined adaptor.

17. (previously presented) The system claimed in claim 15, wherein the groove has a recess cutout substantially widening towards the tongue, and the tongue has a coupling area whose shape corresponds to the recess cutout and fits the recess cutout with a predefined adaptor.

18. (previously presented) The system as claimed in claim 15, wherein the groove is one-piece.



20. (currently amended) The system as claimed in claim 15, wherein the tongues and grooves of each tongue-and-groove joint are 

21. (previously presented) The system as claimed in claim 15, wherein the tongue-and-groove joints are fastened to the central web by welding.

22. (previously presented) The system as claimed in claim 15, wherein the tongues and grooves are secured to each other by fastening bolts at boundary surfaces thereof.

23. (previously presented) The system as claimed in claim 15, wherein the central web comprises two web plates at a distance from each other, whereby the lower flange joint comprises a first coupling plate arranged in a space between the web plates, and a second coupling plate arranged under the lower flange and extending substantially on a width of the lower flange, whereby the coupling plates are fastened to both main girder parts to be joined by fastening bolts below the second coupling plate, the fastening bolts of the second coupling plate fastening to flange parts protruding to the sides of the lower flange.

24. (previously presented) The system as claimed in claim 15, wherein the lower flange joint comprises lugs arranged on a bottom surface of the lower flange of both main girder parts to be joined, intermediate piece arrangements to be placed between opposite lugs, and fastening bolts passing through the lugs and intermediate piece arrangements.



26. (previously presented) The system as claimed in claim 15, wherein the splice joint is disassembled by opening the bolt joints.

27. (previously presented) The system as claimed in claim 15, wherein in the splice joint between the main girder parts there is an end-to-end gap so that only a bottom edge of the splice joint has the butt joint, or the splice joint opens upwards as a narrow V slot as seen from the side.

28. (currently amended) A crane main girder, comprising:
at least two longitudinal main girder parts to be connected to each other by ends thereof, each of the at least two longitudinal main girder parts having a central web which comprises at least one web plate, a longitudinal upper flange or top plate and a longitudinal lower flange; and
a splice joint configured to connect the at least two longitudinal main girder parts, wherein the splice joint comprises:
on both outer sides of the central web, a tongue-and-groove joint formed from a plate material, the tongue-and-groove joint receiving shear forces of the splice joint, the tongue-and-groove joint in each case comprising a tongue fixed to the central web of a first main girder part of the at least two longitudinal main girder parts to be joined, and a C-shaped groove fixed to the central web of a second main girder part of the at least two longitudinal main girder parts to be joined; and
a lower flange joint receiving bending forces of the splice joint,

wherein [[the]] shapes of the tongues and grooves allow fitting beside each other in an axial direction, longitudinal sides of the male and female surfaces of the tongues and grooves being positioned in a butt joint such that an axial setting is provided by a linear motion.

The following is the Examiner’s statement of reasons for allowance:
The prior art of record neither teaches nor suggests as a whole, either alone or in combination, a system/crane main girder having the combination of structural elements set forth in the independent claims, the structural cooperative relationships of elements set forth in the independent claims and the structural configuration capable of performing the functions set forth in the independent claims.  In this regard, it is the Examiner’s view, based on a totality of the record, that it would not have been obvious to modify the relevant prior art to arrive at the claimed invention, as any modification of the prior art of record that would arrive at the claimed invention would require improper hindsight.  In this instance, the preponderance of evidence lies on the side of Applicant.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY MINTZ whose telephone number is (571)270-7327.  The examiner can normally be reached on M-Th 0730 - 1630 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on 571-270-3238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RODNEY MINTZ/Primary Examiner, Art Unit 3635